Case: 17-10090      Document: 00514198126         Page: 1    Date Filed: 10/17/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 17-10090                                   FILED
                                  Summary Calendar                           October 17, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BENJAMIN EMIGDIO JIMENEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:16-CR-222-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Benjamin Emigdio Jimenez pleaded guilty to possession of a firearm by
a felon and was sentenced to 44 months of imprisonment and three years of
supervised release. On appeal, he argues that the district court misapplied
U.S.S.G. § 5G1.3 when it ordered his federal sentence to run consecutively to
a not-yet-imposed sentence in a then-pending state prosecution for possession
of marijuana.       Counsel for Jimenez has since provided documentation


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10090   Document: 00514198126    Page: 2   Date Filed: 10/17/2017


                               No. 17-10090

establishing that the pending marijuana charge has been dismissed on the
State’s motion. Because Jimenez’s challenge has been rendered moot, the
appeal is DISMISSED. See Church of Scientology of Cal. v. United States, 506
U.S. 9, 12 (1992).




                                     2